Citation Nr: 1801404	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  09-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for polycystic ovarian disease with amenorrhea.

2.  Entitlement to an initial compensable evaluation, prior to December 17, 2012, and in excess of 30 percent from December 17, 2012 to January 25, 2017 for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1998 to August 1998 and on active duty from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A formal hearing was held on December 2, 2009 in Des Moines, Iowa before a Decision Review Officer (DRO).  A transcript of the hearing testimony is associated with the electronic file.

This matter was previously before the Board in June 2016, at which time it was remanded for additional development.  A March 2017 rating decision increased the evaluation for polycystic ovarian disease from noncompensable to 10 percent effective February 6, 2006 and increased the evaluation of headaches from noncompensable to 30 percent effective December 17, 2012 and to 50 percent effective January 26, 2017.  As the grant of the 10 percent rating for polycystic ovarian disease and the grant of the 30 percent rating for headaches do not constitute a full grant of the benefits sought, these increased rating issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The grant of the 50 percent rating for headaches, effective January 26, 2017 represents a full grant of the benefit sought, and thus this evaluation is not on appeal.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's polycystic ovarian disease with amenorrhea has been manifested by symptoms that require continuous treatment and are controlled by continuous treatment.

2.  Prior to December 17, 2012, the Veteran's headaches manifested with less frequent attacks.
3.  For the period from December 17, 2012 to January 25, 2017, the Veteran's headaches manifested with characteristic prostrating attacks occurring on an average of once a month over the prior several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for polycystic ovarian disease with amenorrhea are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.116, Diagnostic Codes (DCs) 7699-7613 (2017).

2.  The criteria for an initial compensable evaluation for headaches prior to December 17, 2012 are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8100 (2017).

3.  The criteria for an evaluation in excess of 30 percent for headaches from December 17, 2012 to January 25, 2017 are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the June 2007 rating decision on appeal.  Thus, there is no timing error.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording her a VA examination to assess the severity of her polycystic ovarian disease with amenorrhea disability and her headache disability during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected disability has been more severe than at others, and rate it accordingly.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Essentially, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Polycystic Ovarian Disease with Amenorrhea

The Veteran's polycystic ovarian disease with amenorrhea has been assigned an initial evaluation of 10 percent pursuant to the General Rating Formula for Gynecological Conditions and Disorders of the Breast.  38 C.F.R. § 4.116, 
Diagnostic Code (DC) 7613.  As is the case here, when a disorder is not specifically listed in the rating schedule, it is rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  Here, as the Veteran's disorder affects her ovaries and causes amenorrhea, her symptoms most closely align with the rating criteria of 38 C.F.R. § 4.116, DC 7613.

Pursuant to the rating criteria for DC 7613, uterus, disease, injury, or adhesions of, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment.  A 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  Id.

The Veteran underwent a VA gynecological examination in April 2007 which diagnosed her with polycystic ovarian disease with amenorrhea.  A June 2009 VA gynecological examination indicated that the Veteran did not have menses without taking medication.

A third VA gynecological examination conducted in December 2012 revealed that the Veteran took medication every three to four months as a 10 day cycle to induce menses.  The Board found that the December 2012 VA examiner seemed to make a conflicting statement in his report by stating that the Veteran was not on continuous medication.  Therefore, the Board remanded the issue in June 2016 to clarify these findings and to afford the Veteran a contemporaneous VA examination.  

The Veteran underwent a VA gynecological examination in January 2017.  The examiner noted that the Veteran has undergone progesterone treatment every three to six months to induce a menstrual cycle beginning in 2007 and continuing to present.  The examiner specifically noted that the Veteran requires treatment for symptoms related to her reproductive tract conditions, and that the progesterone she has been taking for many years controls her symptoms.

The Board has thoroughly reviewed the electronic file and found no medical evidence that indicates the Veteran meets the criteria for a disability rating in excess of 10 percent for polycystic ovarian disease with amenorrhea at any time during the period on appeal.  Therefore, an initial disability evaluation in excess of 10 percent is not warranted.

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Headaches

The Veteran has been assigned an initial noncompensable rating for headaches prior to December 17, 2012 and a 30 percent rating for the period from December 17, 2012 to January 25, 2017, pursuant to the rating criteria for Schedule of ratings - neurological conditions and convulsive disorders, Migraines.  38 C.F.R. § 4.124a, DC 8100.

Pursuant to the rating criteria for DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent evaluation is assigned for very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran underwent a VA neurological examination in April 2007 at which time she reported experiencing headaches three times per week.  The Veteran was pregnant at the time of the examination and was only able to take Tylenol for her headaches; which she stated was not helpful.

In December 2012, the Veteran underwent a second VA headaches examination.  The Veteran reported that she woke up with headaches three to four times per week, and stated that she experienced prostrating attacks of headache pain two times a month and was unable to function.  She reported that she misses work maybe one or two days a month.  The Veteran reported that she sometimes experiences nausea and sensitivity to light and sound.  The Veteran stated that she took ibuprofen and nortriptyline for her headaches.

The Veteran underwent a third VA examination in late December 2012, in which the VA examiner documented that the Veteran experienced pulsating or throbbing head pain that may occur in the back of the neck, back of the head or on one side of her face.  She reported taking daily medication for these headaches.  The examiner documented that the Veteran reported experiencing prostrating headaches less than once every two months.  Because this report conflicted with the information recorded in the early December 2012 examination, the Board remanded this issue in June 2016 to clarify these findings and to afford the Veteran a contemporaneous examination.

The Veteran underwent a VA headaches examination in January 2017.  The examiner noted that the Veteran experienced headache pain that typically lasts for one to two days.  The Veteran reported experiencing prostrating headaches approximately once every month.  The examiner noted that these headaches are so severe at times that the Veteran cannot do anything but rest.

The Veteran's outpatient treatment records support the findings of VA examinations outlined above.  In October 2011, the Veteran described experiencing an occasional headache, and stated that her headaches had mildly improved.  She denied having to miss work due to her headaches.  In September 2012, the Veteran reported that the prescribed medication was somewhat helping her headaches, however, after taking it, she experienced a "groggy feeling" the following day.  She did state that if she took the medication around dinnertime the "groggy feeling" was diminished.  Treatment records from May 2013 to October 2016 document similar complaints - continuing headaches treated with medication - and the Veteran's consistently denying that she had to miss work due to headaches.

Entitlement to an Initial Compensable Rating for Headaches prior to December 17, 2012

The Board has thoroughly reviewed all the evidence associated with the Veteran's electronic file as outlined above.  The medical evidence of record does not establish that the Veteran's symptoms met the criteria for a compensable evaluation prior to December 17, 2012.  There is no medical evidence associated with the file which indicates that prior to December 17, 2012 the Veteran experienced prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.

The Veteran was provided with a VA examination in April 2007.  As discussed previously, she reported having headaches.  Treatment records indicate the Veteran denied having to miss work due to headaches and that she treated her headaches with medication.  The Board is bound by the rating criteria and cannot award a higher rating for symptoms that do not meet the rating criteria.  Therefore, an initial compensable evaluation for headaches, prior to December 17, 2012, is not warranted.

Entitlement to a Rating in Excess of 30 percent from December 17, 2012 to January 25, 2017

With regard to whether or not a rating in excess of 30 percent is warranted from December 17, 2012 to January 25, 2017, the Board finds that the December 2012 VA headaches examinations as well as the Veteran's treatment records do not indicate that the Veteran experienced very frequent completely prostrating and prolonged attacks productive of economic inadaptability during this time period.  The Board is bound by the rating criteria and cannot award a higher rating for symptoms that do not meet the rating criteria.  The findings of the December 2012 VA examinations and the Veteran's outpatient treatment records do not establish that an evaluation in excess of 30 percent is warranted for the period from December 17, 2012 to January 25, 2017.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Finally, the Board is cognizant of the ruling of the Court of Appeals of Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran does not argue, and the record does not otherwise reflect, that her headaches and/or her polycystic ovarian disease with amenorrhea render her totally unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with her claims for entitlement to initial increased evaluations for these disabilities.


ORDER

An initial rating in excess of 10 percent for polycystic ovarian disease with amenorrhea is denied.

An initial compensable evaluation for headaches, prior to December 17, 2012 is denied.

A rating in excess of 30 percent for headaches for the period from December 17, 2012 to January 25, 2017 is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


